In a negligence action to recover, damages for personal injuries, etc., the. appeafef are from a judgment of the Supreme-Court, Richmond County, entered April 19/ 1972, (1) in favor of plaintiffs James B. A. Logan, Jr., and Celeste Logan, nee De Angelo, against defendants, upon successive jury verdicts, after separate, trials of the issues . of liability. and damages,. arid (2) in favor of defendant City of New York, upon its cross complaint, against defendants Gull Contracting Co., Inc., and Mac Asphalt' Construction Corp., upon a decision of . the trial court.- (Upon a-, prior., appeal; an .-interlocutory , judgment which had been entered after the trial'on.the issue of liability was- affirmed insofar as' appealed from [Logan v. Easterly, 37 A D 2d 725J.) Judgment reversed,, on' the law, and new trial granted as between plaintiffs James B. A. Logan, Jr., and Celeste Logan, nee De Angelo, and- defendants and upon the .cross complaint of defendant' City, of New. York against defendants Gull Contracting' Co., Inc., and Mac Asphalt.Construction. Corp., solely -on the issue of damages, unless, within 30 days after sentry of- the order, tó be made hereon, said plaintiffs shall serve,- and file in the. office of the clerk of the trial court, a written, stipulation consenting (1) to reduce their respective verdicts as. follows: that of James B. A. Logan, Jr., from $225,000 to $150,000- and that of Celeste Logan, nee De Angelo, ■ from $115,000 to $65,000; and (2) to the entry of an amended judgment accordingly, in which event the judgment-insofar as it is in favor of said two plaintiffs, and as so reduced and. amended, is affinried, and the judgment ■ insofar *648as it is in favor of defendant City of New York against defendants Cull Contracting Co., Inc., and. Mae Asphalt Construction Corp. is accordingly reduced and affirmed as so reduced, all without costs. The appeals did' not present questions of; fact. In our opinion, the verdict was excessive to the extent indicated herein. We. have also considered the other point raised on appeal by the Esteriy. defendants and find, it' without merit (Trimboli v. Scarpaei Funeral Home, 37 A D 2d 386, affd. 30 N Y 2d 687). Martuseello, Acting P. J.,-.Shapiro, Gulotta, Christ and.Benjamin, JJ.,- concur..